Citation Nr: 0919342	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction in evaluation of the service-
connected status post-lumbosacral strain with degenerative 
arthritis by x-ray from 20 percent to 10 percent effective 
February 14, 2006.  

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In addition to the two issues listed on the title page of 
this decision, the RO also denied entitlement to a total 
disability evaluation based upon individual unemployability 
(TDIU).  In a December 2007 rating determination, the RO 
granted a TDIU.  As this is the full grant of the benefit 
that was sought on appeal, it is no longer before the Board.   

The issue of entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling, is remanded to 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  By rating decision dated in September 2006, the RO 
reduced the rating for post-lumbosacral strain with 
degenerative arthritis by x-ray effective February 14, 2006; 
the 20 percent rating had been in effect less than five 
years.

2.  The reduction in the evaluation for post-lumbosacral 
strain with degenerative arthritis by x-ray to 10 percent did 
not result in a reduction in the overall compensation 
payments being made to the Veteran.

3. At the time of the rating reduction, the evidence showed 
that the post-lumbosacral strain with degenerative arthritis 
by x-ray had improved.


CONCLUSION OF LAW

The reduction of the rating for post-lumbosacral strain with 
degenerative arthritis by x-ray from 20 percent to 10 percent 
was proper.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. 
§ 3.344(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction

The 20 percent evaluation for low back pain with x-ray 
evidence of arthritis was assigned in a January 2005 rating 
action that increased the disability evaluation from 10 to 20 
percent for this disability.  The effective date for the 
award was October 27, 2004.  Since the reduction to 10 
percent was February 14, 2006, the rating was in effect for 
less than five years.  Accordingly, the detailed requirements 
for a rating reduction contained in 38 C.F.R. § 3.344(a), (b) 
are inapplicable.  When a rating has been in effect for less 
than five years, examination disclosing improvement will 
warrant reduction in the rating.  38 C.F.R. § 3.344(c).

The provisions of 38 C.F.R. § 3.105(e), provide that where 
the reduction in evaluation of a service-connected disability 
is considered warranted the beneficiary will be notified of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided, if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  These 
provisions apply only when a reduction in evaluation results 
in a reduction or discontinuance of compensation payments 
currently being made.  See 38 U.S.C.A. § 5112(b)(6); 
VAOPGCPREC 71-91 (1991) (holding that section 5112 does not 
provide a 60 day grace period where there is only a reduction 
in evaluation with no corresponding reduction in 
compensation); see also 38 C.F.R. § 3.105(e).

After the Veteran filed a claim in February 2006 seeking, in 
part, an increased rating for his low back disorder, the RO 
issued the September 2006 rating decision that reduced the 
evaluation to 10 percent, effective February 14, 2006.  The 
RO also denied the Veteran's request for an evaluation in 
excess of 50 percent for PTSD and his claim for a TDIU.  
Despite the reduction, the overall disability evaluation 
remained at 70 percent disabling.  


Thus, the Veteran did not experience an actual reduction in 
the monthly compensation payments as a result of the 
reduction in the rating for his low back disorder.  
Therefore, the provisions of 38 C.F.R. § 3.105(e) are 
inapplicable.  VAOPGCPREC 71-91 (Nov. 7, 1991); see also 
VAOPGCPREC 29-97 (Aug. 7, 1997).  For the same reason the 
provisions of 38 C.F.R. § 3.500 (2008), governing the 
effective date of a rating reduction were also inapplicable.

The remaining question is whether examination had shown an 
improvement warranting reduction in the rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  The Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

The back disability is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, diseases and injuries to the spine are to be 
evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine.				
	100


Unfavorable ankylosis of the entire thoracolumbar spine 	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 								40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 			
					30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 		
		20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height 							10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............		
						60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months................................... 
....................40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months................................... 
..................20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months................................... 
...................10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating for Formula and Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

At the time of a November 2004 VA examination, which was the 
basis for the increase to 20 percent for the low back 
disorder, the Veteran reported having low back pain that 
radiated into his right lower extremity from time to time.  
He noted having weakness, stiffness, and lack of endurance.  
He did not have any flare-ups as his back hurt all the time.  
The Veteran used a brace and had a cane.  He reported doing 
sit down work one or two days a week if his back was not 
bothering him.  His daily activities were limited and he had 
to hire people to do work around the house.  

Physical examination revealed straight leg raising to 50 
degrees on the right and to 60 degrees on the left.  Backward 
flexion was to 25 degrees, left lateral flexion was to 20 
degrees, right lateral flexion was to 24 degrees, forward 
flexion was to 54 degrees, right rotation was to 40 degrees, 
and left rotation was to 39 degrees.  There was some pain 
with turning over on the table.  There was definite pain with 
palpation of the sciatic notch that was tender on the right.  
There were no reactive reflexes in the upper or lower 
extremities.  Repetitive motion did not change the range of 
motion.  There were no postural abnormalities and musculature 
of the back was normal.  The examiner noted that the Veteran 
had apparently been incapacitated for several years but he 
still tried to work on the weekend at a sit-down job as a 
security worked and might work as much as two days in a whole 
week.  A diagnosis of low back strain with degenerative 
arthritis with limited motion was rendered.  

On February 14, 2006, the Veteran's request for an increased 
evaluation for his low back was received.  

In conjunction with his request, the Veteran was afforded a 
VA examination in April 2006.  The examiner indicated that 
the Veteran's claims folder was available and had been 
reviewed.  

The Veteran was noted to complain of pain in the lower back 
area at the L5-S1 level.  The pain radiated down to the 
buttocks, more down on the right buttock and to the right 
thigh.  He also experienced stiffness but no weakness.  The 
Veteran had flare-ups with lifting and prolonged walking and 
standing.  He avoided heavy lifting and had no bladder or 
bowel complaints.  He had been using a walking cane on and 
off for ten years and had used a back brace since 2004.  The 
Veteran had not worked since October 2005.  He had been laid 
off from his employment as a security officer as he had been 
told that he was not able to perform his job well, as the job 
required standing and walking.  The Veteran stayed at home 
and was able to perform daily activities.  He was able to 
walk with a walking cane for about 20 to 30 minutes.  He had 
also been trying to do stretching exercises for twenty 
minutes per day.  He was able to help with house cleaning and 
cut the grass with a riding mower.  He avoided heavy lifting 
and prolonged walking and standing because of his back 
condition.  

Physical examination revealed that the Veteran was able to 
take his shoes and socks off for the examination, although 
his actions were slow.  Range of motion revealed forward 
flexion now to 80 degrees, with pain at 80 degrees preventing 
flexion to 90 degrees.  Backward extension was from 0 to 30 
degrees, which was normal, with some pain at 30 degrees.  
Right and left lateral flexion were from 0 to 30 degrees 
which was normal, with no pain.  Right and left lateral 
rotation were from 0 to 30 degrees with pain at 30 degrees.  

Examination of the lower back revealed tenderness at the L5-
S1 level, paraspinal area; however, there was no effusion, 
erythematous changes, no muscle spasm, no muscle atrophy, and 
no instability.  The examiner indicated that the Veteran had 
lower back pain on motion.  His lower back pain was limited 
by pain.  Repetitive use showed no fatigue, incoordination, 
lack of endurance and no additional loss of motion limited by 
pain.  

Neurological examination revealed that sensation of the lower 
extremities was normal.  Motor examination showed no muscle 
atrophy or weakness.  Reflexes, including patella and 
Achilles tendon reflex, were normal.  Lasegue sign was 
negative, indicating no lumbar radiculopathy.  Examination of 
the spine showed no fixed deformities.  Musculature of the 
back was normal.  In the last 12 months, the Veteran had had 
no episodes of incapacitation.  

A diagnosis of status post lumbosacral strain, degenerative 
arthritis of the lumbosacral spine by x-ray, with residual 
pain and some limitation of flexion, with no lumbar 
radiculopathy, was rendered.  

The examiner noted that the Veteran had lower back pain and 
was unable to sustain prolonged sitting and standing.  He had 
been in a security job for about 10 years and this job 
required standing and walking.  The examiner stated that 
because of his lumbosacral spine condition, the Veteran was 
not able to perform his job well.  He was physically unfit 
for physical employment because of his service-connected 
condition.  The Veteran was noted to have no office or 
computer skills so without special training he was unfit for 
sedentary employment.  The examiner noted that the Veteran 
indicated that his PTSD also affected his employment.  

Also available at the time of the September 2006 rating 
determination, were the results of a June 2006 examination 
performed for Social Security Administration (SSA) purposes.  
These results revealed that the Veteran had 90 degrees of 
forward flexion, 10 degrees of backward extension, 20 degrees 
of right and left lateral flexion, and 15 degrees of right 
and left rotation.  Deep tendon reflexes were 2+ at the knees 
and 1+ at the ankles.  Straight leg raising was to 90 
degrees.  The Veteran could only squat halfway but was not 
sure why.  

While the Veteran did report his belief that his back 
condition had grown worse, the April 2006 VA examination 
results weigh the evidence against such a finding, and in 
favor of a conclusion that the disability had improved at the 
time of the rating reduction.  Although the Board notes that 
the results of the June 2006 SSA examination demonstrated a 
reduction in the range of motion testing when compared to the 
April 2006 results, the results reported at that time do not 
demonstrate that the criteria for a 20 percent evaluation 
under the current rating criteria were met or closely 
approximated.  

With regard to extraschedular evaluation under 38 C.F.R. 
§ 3.321(b), the Board notes that the Veteran has been found 
to be unemployable by both VA and SSA due to his numerous 
service-connected disabilities, of which his low back 
disorder is only one.  He has not reported nor is there 
evidence of frequent hospitalization for his low back 
disorder.  Although the April 2006 examiner indicated that 
the Veteran  was not able to perform his duties as a security 
officer and noted that he had no office or computer skills, 
and further stated that he was not fit for physical 
employment as a result of his back condition, he did not 
indicate that the Veteran was unemployable in all capacities 
as a result of his back condition.  The examiner also noted 
that the veteran reported that his PTSD interfered with his 
employability.  

The findings on the April 2006 VA examination are of greater 
probative value than the Veteran's statements regarding the 
existence or severity of low back disorder.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the claim for restoration of a 20 percent disability 
evaluation.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 
30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Courts have not yet had occasion to consider what, if 
any, notice is required in an appeal from a rating reduction.  
As discussed in more detail below, the propriety of a rating 
reduction is determined by a review of the record at the time 
of the reduction.  Hence, it would appear that after acquired 
evidence could not serve to substantiate.  Further, the 
appeal itself does not arise per se from a claim, but from a 
decision by an agency of original jurisdiction to reduce a 
rating.  The VCAA notice provisions specifically apply to 
claims.  38 U.S.C.A. § 5103(a) (2008).

In addition to the above, the Veteran was provided a 
sufficient VA examination prior to the rating reduction and 
all available treatment records have been obtained.  As such, 
no further action is necessary to assist the claimant with 
the appeal.


ORDER

The reduction of the rating for status post-lumbosacral 
strain with degenerative arthritis by x-ray from 20 to 10 
percent was proper, the appeal as to this issue is denied.


REMAND

As it relates to the issue of an increased evaluation for 
PTSD, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As those questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. 

As this matter is in remand status and as the last 
comprehensive VA examination afforded the Veteran occurred in 
April 2006, an additional VA examination is warranted.  


Also, the VA treatment records should be updated.  Such 
records are deemed to be within the control of VA and should 
be included in the record, as they may be determinative of 
the claim.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
PTSD.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
and (3) inform him about the information 
and evidence he is expected to provide.

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran's VA treatment records 
should be updated; the most recent 
records are from the VA facility in 
Fayetteville, NC.  Updated records should 
also be obtained from the Fayetteville 
Vet Center.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  All appropriate 
tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner.  The examiner is 
requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the Veteran's service-
connected PTSD or other psychiatric 
disability that the examiner finds is 
related to PTSD.  It is imperative that 
the examiner include an explanation of 
the GAF score provided.

4.  Readjudicate the Veteran's claim for 
entitlement to an increased evaluation 
for PTSD.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


